t c summary opinion united_states tax_court timothy j glenn petitioner v commissioner of internal revenue respondent docket no 7249-04s filed date timothy j glenn pro_se tom d yang for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in the joint federal_income_tax of petitioner and petitioner’s former spouse carolyn a glenn ms glenn and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for the taxable_year after concessions the issues for decision are whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for the taxable_year and if so whether petitioner is entitled to relief from joint_and_several_liability for the tax_deficiency and accuracy-related_penalty pursuant to sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hoffman estates illinois on the date the petition was filed in this case petitioner and ms glenn were married on date for taxable_year petitioner and ms glenn filed a timely joint federal_income_tax return during the year at issue petitioner and ms glenn were married and resided in the same household however they occupied separate rooms in the household their 1carolyn a glenn’s case docket no 9199-04s was tried immediately after petitioner’s case on this court’s chicago illinois session beginning date these cases were not consolidated because of an objection by carolyn a glenn federal_income_tax return was signed and dated by both petitioner and ms glenn on date both petitioner and ms glenn executed the return voluntarily petitioner and ms glenn were divorced on date their judgment for dissolution of marriage provided that each party shall be responsible for the payment of all credit card bills and all other debts in his or her name alone each shall hold the other harmless and indemnify the other from the respective indebtedness however the judgment for dissolution of marriage did not address payment of joint liabilities on their jointly filed tax_return petitioner and ms glenn reported wage income of dollar_figure interest_income of dollar_figure and total pension and annuity income of dollar_figure petitioner and ms glenn reported adjusted_gross_income of dollar_figure and claimed deductions of dollar_figure on schedule a itemized_deductions their income_tax return reported a total_tax of dollar_figure and a net amount owed of dollar_figure after reducing their total_tax by the amount of income_tax withheld during taxable_year petitioner earned wages from two sources dollar_figure from ceridian corp from which dollar_figure of federal_income_tax was withheld and dollar_figure from kronos inc from which dollar_figure of federal_income_tax was withheld 2this amount is rounded to the nearest dollar during taxable_year ms glenn earned wages of dollar_figure from community unit school district and federal_income_tax of dollar_figure was withheld also during tax_year petitioner and ms glenn received pension and annuity income of dollar_figure from petitioner’s fidelity investments account from which dollar_figure of federal_income_tax was withheld the dollar_figure reported as pension and annuity income during taxable_year by petitioner and ms glenn was a distribution from petitioner’s sec_401 plan maintained by his employer kronos inc through t rowe price petitioner had been employed at kronos inc since this distribution was made approximately in june of petitioner’s reasons for requesting the distribution were that he was leaving kronos inc and he and ms glenn were considering divorce and wanted to pay off outstanding bills to make their divorce as simple as possible petitioner received a check from fidelity investments in the amount of dollar_figure in august of petitioner deposited dollar_figure into his and ms glenn’s joint checking account with harris trust savings bank petitioner could not recall why 3this amount represents the total sec_401 distribution of dollar_figure less federal_income_tax withheld of dollar_figure 4petitioner transferred dollar_figure from the joint checking account into a joint savings account which was also held with harris trust savings bank petitioner transferred money from continued the whole amount of dollar_figure was not deposited in the joint checking account petitioner and ms glenn had opened this joint checking account before petitioner also deposited his paychecks in the joint checking account however ms glenn did not deposit her paychecks into the joint checking account instead she had a separate personal checking account where she deposited her paychecks during the period from july through date petitioner wrote checks totaling dollar_figure drawn on the harris trust savings bank joint checking account as follows date check no description amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure payable to discover payable to citibank payable to first usa payable to citibank payable to union federal payable to first usa payable to first usa both petitioner’s and ms glenn’s names were on their credit cards financed through discover citibank and first usa and both of their names were on the home mortgage note they received from union federal therefore petitioner and ms glenn were jointly liable for the credit card debts and home mortgage which were paid_by the above checks continued the savings account to the checking account as needed to cover checks written on and withdrawals from the checking account petitioner used the savings account to earn interest while the large sum of money was not being used from the record the remaining dollar_figure which was deposited into the joint savings and checking accounts was not readily traceable however on date the balance in the joint savings account was dollar_figure as stated previously petitioner and ms glenn reported pension and annuity income of dollar_figure on their joint federal_income_tax return for taxable_year however they did not report on their joint federal_income_tax return the percent early withdrawal additional tax imposed by sec_72 petitioner concedes that the total amount of dollar_figure of pension and annuity income reported on the return is subject_to the 10-percent additional tax under sec_72 on early_withdrawals after the date of the notice_of_deficiency petitioner tendered to respondent payment of dollar_figure approximately one-half of the amount of the 10-percent additional tax petitioner contends that he is not liable for the accuracy- related penalty pursuant to sec_6662 with respect to the underpayment attributable to the unreported 10-percent additional tax under sec_72 because the underpayment was a result of an honest mistake by his and ms glenn’s tax_return_preparer in addition petitioner requests relief pursuant to sec_6015 from liability for one-half of the 10-percent additional tax attributable to the early withdrawal and the accuracy-related_penalty imposed under sec_6662 discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir respondent has the burden of production with respect to the accuracy-related_penalty however see sec_7491 116_tc_438 accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioner and ms glenn are liable for an accuracy-related_penalty pursuant to sec_6662 with respect to the underpayment attributable to the unreported 10-percent additional tax under sec_72 sec_6662 imposes a 20-percent penalty on the portion of any underpayment attributable to any of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-4 income_tax regs as relevant to this case the penalty also applies to any portion of the underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 as previously stated sec_7491 requires the commissioner to carry the burden of production because he seeks to impose the penalty higbee v commissioner supra once the burden of production is met the taxpayer must come forward with sufficient evidence that the penalty does not apply id pincite petitioner argues that the underpayment attributable to the unreported 10-percent additional tax under sec_72 was a result of an honest mistake by his and ms glenn’s tax_return_preparer petitioner and ms glenn reported a tax_liability of dollar_figure on their tax_return respondent determined that petitioner and ms glenn’s corrected tax_liability was dollar_figure the difference is fully attributable to petitioner and ms glenn’s omission of the additional tax under sec_72 of dollar_figure respondent has satisfied his burden of showing that the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id circumstances that may indicate that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id further in some instances taxpayers can avoid the accuracy-related_penalty if they have furnished all of the relevant information to a tax professional or return preparer and relied on that person’s professional advice as to the proper tax treatment 86_tc_492 affd 864_f2d_1521 10th cir 59_tc_473 however any reliance upon professional tax_advice must be reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 it is clear to the court that petitioner is unsophisticated as to tax matters after providing his and ms glenn’s tax_return_preparer with all their relevant tax information they relied reasonably and in good_faith on the tax preparer to prepare an accurate tax_return we conclude that petitioner acted with reasonable_cause and good_faith as to the underpayment resulting from the additional tax in issue accordingly we hold that petitioner is not liable for the accuracy-related_penalty pursuant to sec_6662 relief from joint_and_several_liability pursuant to sec_6015 under present law there are three primary jurisdictional bases upon which this court may review a claim for relief from joint_and_several_liability first a claim may be raised as an affirmative defense in a petition for redetermination of a deficiency filed pursuant to sec_6213 114_tc_276 a second basis upon which we may exercise jurisdiction is contained in sec_6015 this provision allows a spouse who has requested relief to petition the commissioner’s denial of relief or to petition the commissioner’s failure to make a timely determination such cases are referred to as stand alone cases in that they are independent of any deficiency proceeding 114_tc_324 a third situation where we may exercise jurisdiction to determine relief from joint_and_several_liability is where the issue is properly raised in a collection proceeding under sec_6320 and sec_6330 in the instant case petitioner raised his claim for relief from joint_and_several_liability as an affirmative defense in a petition for redetermination of a deficiency filed pursuant to sec_6213 a sec_6015 as a general_rule married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 sec_6015 provides three avenues for obtaining relief to a taxpayer who has filed a joint_return sec_6015 provides full or apportioned relief with respect to understatements of tax attributable to certain erroneous items on 5additionally we have held that we may address a claim for relief from joint_and_several_liability pleaded as an affirmative defense in a matter properly before this court under sec_6404 relating to the commissioner’s determination not to abate interest 116_tc_284 sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 before the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 potentially the broadest of the three avenues confers upon the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c petitioner requests relief pursuant to sec_6015 from liability for one-half of the 10-percent additional tax attributable to the early withdrawal in addition petitioner argues that his and ms glenn’s judgment for dissolution of marriage required each party to pay half of the liabilities that were incurred during the marriage we will consider petitioner’s request for relief under sec_6015 as an election under sec_6015 c and f b sec_6015 analysis sec_6015 provides in pertinent part as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if- a a joint_return has been made for a taxable_year 7we need not discuss petitioner’s claim regarding the judgment for dissolution of marriage because such a claim is a state matter b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein alt v commissioner t c pincite on the basis of the facts and circumstances of the present case we find that petitioner was well aware of the distribution of dollar_figure from his own sec_401 account through fidelity investments petitioner may not claim that he did not have knowledge of the unreported 10-percent early withdrawal additional tax imposed by sec_72 because of his and ms glenn’s tax_return preparer’s honest mistake taxpayers seeking to prove that they had no knowledge or reason to know of an item giving rise to an understatement_of_tax must demonstrate at a minimum that they fulfilled a duty_of inquiry with respect to determining whether their correct_tax liability was reported on the return for the year for which they seek relief 872_f2d_1499 11th cir affg tcmemo_1988_63 butler v commissioner t c pincite when taxpayers fail to fulfill their duty_of inquiry they are ordinarily charged with constructive knowledge of any understatements on their returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 crowley v commissioner tcmemo_1995_551 affd without published opinion sub nom cockrell v commissioner 116_f3d_1472 2d cir cohen v commissioner tcmemo_1987_537 the provisions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant petitioner has not satisfied his burden here further petitioner has not satisfied the requirement of sec_6015 because he cannot show that the understatement_of_tax is attributable to an erroneous item of one of the individuals filing the joint_return as previously discussed the understatement_of_tax is attributable to petitioner and ms glenn’s omission of the additional tax under sec_72 moreover on the basis of the entire record and petitioner’s enjoyment of benefits stemming from the distribution we cannot conclude that it would be inequitable to hold petitioner liable for the deficiency in tax at issue in this case petitioner is not entitled to relief under sec_6015 c sec_6015 analysis sec_6015 grants relief from joint_and_several tax_liability for electing individuals who filed a joint_return and are no longer married are legally_separated or are living apart congress intended that such relief from liability be available for tax attributable to items of which the electing spouse had no knowledge s rept pincite 1998_3_cb_537 generally this type of relief treats spouses for purposes of determining tax_liability as if separate returns had been filed sec_6015 182_f3d_275 4th cir affg tcmemo_1996_452 114_tc_333 rowe v commissioner tcmemo_2001_325 the allocation however is not permitted if the secretary shows by a preponderance_of_the_evidence that the electing individual had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual sec_6015 116_tc_189 115_tc_183 affd 282_f3d_326 5th cir respondent argues that petitioner had actual knowledge of the unreported 10-percent additional tax under sec_72 since he received the check for the distribution personally used the proceeds to pay off debts for which he and ms glenn were jointly responsible and signed the joint federal_income_tax return without making any inquiry as to whether the tax reported was correct in the present case as in the case of a disallowed deduction we find that actual knowledge is present if the taxpayer had actual knowledge of the factual circumstances which led to the 10-percent additional tax see 116_tc_198 knowledge of the tax consequences resulting from the factual circumstances is not required id pincite the commissioner bears the burden of proving that the taxpayer requesting sec_6015 relief had the relevant actual knowledge sec_6015 king v commissioner supra pincite petitioner is not entitled to relief from joint_and_several_liability under sec_6015 as discussed above petitioner was fully aware of all the underlying factual circumstances concerning the distribution from his own sec_401 plan see king v commissioner supra consequently petitioner had actual knowledge of the factual basis for the 10-percent additional tax pursuant to sec_72 and he cannot rely on ignorance of the law for relief from liability 292_f3d_800 d c cir affg tcmemo_2000_332 regardless of whether the taxpayer possesses knowledge of the tax consequences of the item at issue he is considered as a matter of law to have reason to know of the understatement and thereby is effectively precluded from establishing to the contrary mitchell v commissioner supra pincite d sec_6015 analysis therefore the only remaining opportunity for relief available to petitioner is sec_6015 sec_6015 provides as follows sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 to 8this revenue_procedure superseded revproc_2000_15 continued be considered in determining whether an individual qualifies for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists seven conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability or deficiency and full or partial equitable relief under sec_6015 should be granted revproc_2003_61 sec_4 c b pincite provides that the following factors are relevant to whether the commissioner will grant equitable relief marital status economic hardship knowledge or reason to know the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health further revproc_2003_61 supra provides that no single factor will be continued c b and is effective either for requests for relief filed on or after date or for requests for which no preliminary determination_letter was issued as of date in the present case the request for relief was still pending as of date and the preliminary determination_letter was issued on date therefore revproc_2003_61 2003_2_cb_296 is applicable in the present situation determinative but that all relevant factors regardless of whether the factor is listed in revproc_2003_61 sec_4 will be considered and weighed petitioner executed the return voluntarily the distribution which led to the 10-percent additional tax pursuant to sec_72 was a distribution from petitioner’s own sec_401 plan petitioner had actual knowledge of the factual basis for the 10-percent additional tax petitioner personally used the proceeds from the distribution to pay for living_expenses incurred by him ms glenn and their children also petitioner used the proceeds from the distribution to pay credit card debts and a second mortgage for which petitioner and ms glenn were jointly liable furthermore we find no basis for concluding that petitioner would suffer undue financial hardship in being liable for the additional unpaid tax_liability while petitioner may have a claim to indemnity under state law for half of the payment of the additional tax_liability incurred because of the 10-percent additional tax we find that no factors considered support the conclusion that petitioner is entitled to relief under sec_6015 and petitioner’s request for relief pursuant to sec_6015 will be denied reviewed and adopted as the report of the small_tax_case division an appropriate decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the accuracy-related_penalty under sec_6662
